ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_06_EN.txt.                      309 	




                              DISSENTING OPINION OF JUDGE AD HOC GAJA



                        1. The Court’s Judgment accepts the view that the jurisdictional immu-
                     nity of a foreign State does not cover certain claims concerning repara-
                     tion for torts committed in the forum State. However, the Court

                           “considers that customary international law continues to require that
                           a State be accorded immunity in proceedings for torts allegedly com-
                           mitted on the territory of another State by its armed forces and other
                           organs of State in the course of conducting an armed conflict”
                           (para. 78).
                     This point is decisive for rejecting the applicability of the so‑called “tort
                     exception” in the case at hand. The Court consequently concludes that
                     the Italian courts breached an international obligation when they asserted
                     their jurisdiction over claims relating to wrongful acts committed by Ger-
                     many in Italy during the Second World War.

                       The Court’s argument is well built and includes a wide survey of rel­
                     evant State practice. However, the scope of the “tort exception” deserves
                     further analysis, also because this is an area where the law, according to
                     several judicial decisions, is currently “developing”.


                       2. The “tort exception” has found expression in Article 12 of the
                     United Nations Convention on Jurisdictional Immunities of States and
                     Their Property, according to which :
                              “Unless otherwise agreed between the States concerned, a State
                           cannot invoke immunity from jurisdiction before a court of another
                           State which is otherwise competent in a proceeding which relates to
                           pecuniary compensation for death or injury to the person, or damage
                           to or loss of tangible property, caused by an act or omission which is
                           alleged to be attributable to the State, if the act or omission occurred
                           in whole or in part in the territory of that other State and if the
                           author of the act or omission was present in that territory at the time
                           of the act or omission.”

                        This codification Convention, which was adopted by the General
                     Assembly in 2004, has so far been ratified by 13 States and is not yet in
                     force. It would be in any event unwarranted to assume that all its sub-
                     stantive provisions correspond to rules of general international law. On

                     214




6 CIJ1031.indb 424                                                                                    22/11/13 12:25

                     310 	 jurisdictional immunities of the state (diss. op. gaja)

                     the other hand, many of its provisions cannot be regarded as fully inno-
                     vative. This certainly applies to Article 12, which finds precedents in sev-
                     eral provisions of municipal legislation which will be referred to later and,
                     before these statutes were enacted, in Article 11 of the 1972 European
                     Convention on State Immunity. The latter text reads as follows :


                             “A Contracting State cannot claim immunity from the jurisdiction
                           of a court of another Contracting State in proceedings which relate to
                           redress for injury to the person or damage to tangible property, if the
                           facts which occasioned the injury or damage occurred in the territory
                           of the State of the forum, and if the author of the injury or damage
                           was present in that territory at the time when those facts occurred.”
                       In the following paragraphs there will be only a few references to the
                     European Convention, because it is clearly of limited significance for the
                     purpose of ascertaining the existing rules of general international law on
                     State immunity. It received only eight ratifications, all by States from a
                     defined geographical area (Austria, Belgium, Cyprus, Germany, Luxem-
                     bourg, Netherlands, Switzerland and United Kingdom). Moreover, it
                     does not attempt to state general rules, but only considers the immunity
                     of a Contracting State from the jurisdiction of other Contracting States.


                        3. The “tort exception” has also been expressed in statutes concerning
                     the jurisdictional immunity of foreign States that nine States have enacted.
                     Only one State (Pakistan) has not included the “tort exception” in its
                     legislation on this subject.
                        Legislation is an important aspect of State practice. It is significant also
                     when the object of a rule of international law is the conduct of judicial
                     authorities, as with regard to the exercise of jurisdiction by courts. One
                     may assume that only in exceptional circumstances will judicial authori-
                     ties depart from what is required from them by the respective legislator.
                     To my knowledge, no court of any of the States which enacted legislation
                     incorporating the “tort exception” has raised any question of consistency
                     between the relevant legislation and general international law.


                        The number of States in question may at first sight seem insufficient to
                     represent the attitude of the generality of States, since most States have
                     not adopted statutes on jurisdictional immunity and directly rely on gen-
                     eral international law. However, it would be difficult to consider the leg-
                     islative practice of ten States, which spans a period of more than 30 years,
                     as insignificant for the purpose of ascertaining the current status of gen-
                     eral international law. The criterion adopted by these States was not
                     intended to codify a standard that all the States would be required to
                     follow. On certain issues, the legislation of some States was arguably

                     215




6 CIJ1031.indb 426                                                                                     22/11/13 12:25

                     311 	 jurisdictional immunities of the state (diss. op. gaja)

                     more favourable to immunity than general international law. This is cer-
                     tainly lawful, which would not be the case for a more restrictive approach.
                     When asserting a “tort exception”, the States concerned no doubt
                     assumed that they were entitled to exercise their jurisdiction lawfully in
                     applying the exception. Should their view be regarded as unfounded
                     under general international law, all these States would incur international
                     responsibility when applying the “tort exception”. One would have
                     expected some form of protest on the part of other States at the interna-
                     tional level, since the legislation in question was well known and many
                     States were likely to be affected. The silence kept by the majority of States
                     cannot be interpreted as an implicit criticism of the lawfulness of resort-
                     ing to the “tort exception”.



                       4. In the nine States that have enacted legislation on jurisdictional
                     immunity of foreign States including a “tort exception” this exception has
                     a similar content. It may be appropriate to quote the texts of the perti-
                     nent provisions. I shall follow a chronological order.
                       According to Section 1605 (a) of the United States Foreign Sovereign
                     Immunities Act 1976 :
                        “(a) A foreign State shall not be immune from the jurisdiction of courts
                               of the United States or of the States in any case
                         .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 
                               (5)		not otherwise encompassed in paragraph (2) above, in which
                                      money damages are sought against a foreign State for per-
                                      sonal injury or death, or damage to or loss of property, occur-
                                      ring in the United States and caused by the tortious act or
                                      omission of that foreign State or of any official or employee
                                      of that foreign State while acting within the scope of his office
                                      or employment ; except that this paragraph shall not apply to
                                      
                                      (A) any claim based upon the exercise or performance or the
                                             failure to exercise or perform a discretionary function
                                             regardless of whether the discretion be abused, or
                                      (B) any claim arising out of malicious prosecution, abuse of
                                             process, libel, slander, misrepresentation, deceit, or inter-
                                             ference with contract rights.”

                       Section 5 of the United Kingdom State Immunity Act 1978 runs as fol-
                     lows : “A foreign State is not immune from the jurisdiction of a court in
                     any proceedings that relate to (a) death or personal injury ; or (b) dam-
                     age to or loss of tangible property, caused by an act or omission in the
                     United Kingdom.”


                     216




6 CIJ1031.indb 428                                                                                                                           22/11/13 12:25

                     312 	 jurisdictional immunities of the state (diss. op. gaja)

                       Section 7 of Singapore’s State Immunity Act is identical to this text,
                     with only replacement of the words “the United Kingdom” with “Singa-
                     pore”.
                       Section 6 of South Africa’s Foreign States Immunities Act declares
                     that : “A foreign State shall not be immune from the jurisdiction of the
                     courts of the Republic in proceedings relating to (a) the death or injury
                     of any person ; or (b) damage to or loss of tangible property, caused by
                     an act or omission in the Republic.”

                        According to Section 13 of Australia’s Foreign States Immunities Act
                     1985 : “A foreign State is not immune in a proceeding in so far as the
                     proceeding concerns (a) the death of, or personal injury to, a person ; or
                     (b) loss of or damage to tangible property, caused by an act or omission
                     done or omitted to be done in Australia.”
                        Section 6 of Canada’s State Immunity Act reads as follows : “A foreign
                     State is not immune from the jurisdiction of a court in any proceedings
                     that relate to (a) any death or personal or bodily injury, or (b) any dam-
                     age to or loss of property, that occurs in Canada.”
                        In Argentina, Article 2 of Law No. 24,488 on jurisdictional immunity
                     of foreign States provides that : “Foreign States may not invoke jurisdic-
                     tional immunity in the following cases : . . . (e) where the foreign State is
                     subject to a claim for losses or damages derived from crimes or offences
                     committed in Argentina” [“(e) cuando fueren demandados por daños y
                     perjuicios derivados de delitos o cuasidelitos cometidos en el territorio”].

                        According to Section 5 of Israel’s Foreign States Immunity Law
                     No. 5769‑2008 : “A foreign State shall not have immunity from jurisdic-
                     tion in an action in tort where personal injury or damage to tangible
                     property has occurred, provided the tort was committed in Israel.”
                        Finally, Article 10 of the Act on the Civil Jurisdiction of Japan with
                     respect to a Foreign State, etc., provides that :
                               “In cases where the death of or injury to a person or the loss of or
                           damage to a tangible object resulted from an act for which it is
                           ­claimed a Foreign State, etc., should take responsibility, if all or part
                            of said act took place in Japan and the person who performed said
                            act was in Japan at the time it was committed, said Foreign State,
                            etc., shall not be immune from jurisdiction with respect to judicial
                            proceedings in which monetary compensation for the damage or
                            loss resulting from said act is being sought.”
                       Although the wording varies, all these texts contain a general statement
                     which appears to cover claims for all the acts or omissions attributable to
                     a foreign State that take place in the territory of the forum State and
                     cause death or personal injury or damage to tangible property.

                       5. None of the legislative acts quoted in the previous paragraph
                     restricts the applicability of the “tort exception” when the act or omission

                     217




6 CIJ1031.indb 430                                                                                      22/11/13 12:25

                     313 	 jurisdictional immunities of the state (diss. op. gaja)

                     of the foreign State is taken within an activity which may be described
                     jure imperii because it occurs in the exercise of a sovereign power by the
                     foreign State.
                        The commentary of the International Law Commission (ILC) on draft
                     Article 12, which later became without change Article 12 of the 2004 UN
                     Convention, noted that “[t]he areas of damage envisaged in Article 12 are
                     mainly concerned with accidental death or physical injuries to persons or
                     damage to tangible property involved in traffic accidents”, but that “the
                     scope of Article 12 is wide enough to cover also intentional physical harm
                     such as assault and battery, malicious damage to property, arson or even
                     homicide, including political assassination”. The ILC commentary also
                     noted that, while “the case law of some States” maintained the distinction
                     between acts jure imperii and acts jure gestionis, the “tort exception” in
                     Article 12 “makes no such distinction” (Yearbook of the International
                     Law Commission, 1991, Vol. II, Part Two, p. 45). According to the com-
                     mentary :


                              “The locus delicti commissi offers a substantial territorial connec-
                           tion regardless of the motivation of the act or omission, whether
                           intentional or even malicious, or whether accidental, negligent, inad-
                           vertent, reckless or careless, and indeed irrespective of the nature of
                           the activities involved, whether jure imperii or jure gestionis.”
                        There is nothing in the text of the UN Convention or in the prepara-
                     tory work that suggests that the “tort exception” should not apply when
                     the foreign State acts jure imperii.
                        On the basis of the ILC commentary, the Italian Corte di Cassazione
                     stressed in Ferrini that, according to Article 12 of the ILC draft Articles,

                           “the distinction between acts performed jure imperii and acts carried
                           out jure gestionis assumes no relevance in respect of damages claims
                           arising from ‘assaults on the physical integrity of a person’ or
                           from loss or damage of a ‘bodily’ nature” (judgment No. 5044 of
                           11 March 2004, English translation in International Law Reports
                           (ILR), Vol. 128, p. 672).
                        The Supreme Court of Canada in Schreiber v. Federal Republic of Ger‑
                     many and the Attorney General of Canada agreed that the “tort exception”
                     also covered acts jure imperii, adding the observation that if one restricted
                     the exception in this regard, one “would deprive the victims of the worst
                     breaches of basic rights of any possibility of redress in national courts”
                     ([2002] Supreme Court Reports, Vol. 3, p. 269, para. 37).


                      A different view was expressed by the Supreme Court of Ireland in
                     McElhinney v. Williams when Chief Justice Hamilton held that, even if

                     218




6 CIJ1031.indb 432                                                                                   22/11/13 12:25

                     314 	 jurisdictional immunities of the state (diss. op. gaja)

                     the tortious act of a British soldier had occurred in the forum State,
                     immunity had to be granted to the foreign State “when such act or omis-
                     sion is committed jure imperii” (ILR, Vol. 104, p. 703). Ireland has not
                     enacted legislation on jurisdictional immunity, nor is it a party to the
                     European Convention on State Immunity. An application to the Euro-
                     pean Court of Human Rights was later made by Mr. McElhinney against
                     Ireland. This court said that the “tort exception” corresponded to a
                     “trend in international and comparative law”, but that :

                           “the trend may primarily refer to ‘insurable’ personal injury, that is
                           incidents arising out of ordinary road traffic accidents, rather than
                           matters relating to the core area of State sovereignty such as the acts
                           of a soldier on foreign territory which, of their very nature, may
                           involve sensitive issues affecting diplomatic relations between States
                           and national security. Certainly, it cannot be said that Ireland is
                           alone in holding that immunity attaches to suits in respect of such
                           torts committed by acta jure imperii or that, in affording this immu-
                           nity, Ireland falls outside any currently accepted international stan-
                           dards.” (ILR, Vol. 123, p. 85, para. 38.)

                       It is to be noted that the question before the European court in McEl‑
                     hinney v. Ireland was not whether the respondent State had an obligation
                     to grant jurisdictional immunity to the United Kingdom, but whether Ire-
                     land was in breach of an obligation under Article 6 of the European Con-
                     vention on Human Rights by denying the applicant access to justice. The
                     majority of the court did not endorse the idea that States were required to
                     apply a “tort exception”. It found that, “given the present state of the
                     development of international law” on jurisdictional immunity, there was
                     no breach by Ireland of an obligation to exercise jurisdiction. However,
                     the court did not go as far as to say that, had the Irish courts hypotheti-
                     cally entertained the claim, Ireland would have been in breach of its obli-
                     gations under international law with regard to jurisdictional immunity.

                        6. The European Convention on State Immunity contains various
                     clauses which restrict the scope of the Convention. What is relevant for
                     our purposes is Article 31, which runs as follows :
                              “Nothing in this Convention shall affect any immunities or privile-
                           ges enjoyed by a Contracting State in respect of anything done or
                           omitted to be done by, or in relation to, its armed forces when on the
                           territory of another Contracting State.”
                        The ILC draft Articles do not contain a similar clause. However, the
                     ILC commentary on draft Article 12 observes that this provision does not
                     “apply to situations involving armed conflicts” (Yearbook of the Interna‑
                     tional Law Commission, 1991, Vol. II, Part Two, p. 46). No explanation is
                     given, nor is there an indication of the intended consequences of the fact

                     219




6 CIJ1031.indb 434                                                                                   22/11/13 12:25

                     315 	 jurisdictional immunities of the state (diss. op. gaja)

                     that draft Article 12 does not apply. It is not clear in particular whether
                     “situations involving armed conflicts” are considered to be outside the
                     scope of the UN Convention or whether another rule set forth in the
                     Convention becomes applicable.

                        The exclusion suggested in the ILC commentary has not found its way
                     either into the text of the UN Convention or into the understandings
                     which represent an annex to the Convention. Nor is there anything on
                     this matter in the report presented to the General Assembly by the Ad
                     Hoc Committee which recommended the adoption of the Convention
                     (A/59/22). However, when introducing this report to the Sixth Commit-
                     tee, the Chairman of the Ad Hoc Committee, Mr. Gerhard Hafner, made,
                     among others, the following statement : “[o]ne of the issues that had been
                     raised was whether military activities were covered by the Convention.
                     The general understanding had always prevailed that they were not”. He
                     then referred to the exclusion of “situations involving armed conflicts”
                     suggested by the ILC in its commentary (A/C.6/59/SR.13, para. 36),
                     which is a narrower subject than “military activities”. The Chairman of
                     the Ad Hoc Committee expressed the opinion that this matter was not
                     regulated by the UN Convention. The legal significance of this statement
                     is not altogether clear. GA resolution 59/38, which adopted the Conven-
                     tion, said in its last preambular paragraph : “Taking into account the
                     statement of the Chairman of the Ad Hoc Committee introducing the
                     report of the Ad Hoc Committee.” This paragraph also does not entirely
                     clarify matters.
                        Norway and Sweden, when ratifying the UN Convention, declared that
                     they understood the Convention not to apply to “military activities”.
                     These two States shared Mr. Hafner’s view that “military activities” are
                     not covered by the UN Convention. These interpretative declarations
                     support the idea that “military activities” are not regulated by the UN
                     Convention, but do not provide a solution binding all the contracting
                     States.
                        7. None of the legislative acts referred to above in paragraph 3 con-
                     tains a general exclusion concerning claims relating to “situations involv-
                     ing armed conflicts” or to “military activities”. There are, however, some
                     provisions concerning these matters.
                        Section 16 (2) of the United Kingdom State Immunity Act 1978 states :
                     
                             “This Part of this Act does not apply to proceedings relating to
                           anything done by or in relation to the armed forces of a State while
                           present in the United Kingdom and, in particular, has effect subject
                           to the Visiting Forces Act 1952.”


                       Section 19 (2) (a) of Singapore’s State Immunity Act is similarly
                     worded. These provisions appear concerned with claims that may be

                     220




6 CIJ1031.indb 436                                                                                 22/11/13 12:25

                     316 	 jurisdictional immunities of the state (diss. op. gaja)

                     brought against a State whose forces are present on the territory of the
                     forum State with its consent. Special rules would apply to these claims.
                     Section 22 of the Israeli Foreign States Immunities Law is more explicit
                     on this point :
                             “Notwithstanding the provisions of this statute, legal actions
                           based on any act or omission committed by foreign military forces
                           whose rights and status in Israel were determined by agreement
                           between the State of Israel and the State to which the foreign mili-
                           tary forces belong shall be governed by that agreement.”
                        Also Section 6 of Australia’s Foreign States Immunities Act 1985,
                     which excludes immunities or privileges “by or under … the Defence (Vis-
                     iting Forces) Act 1963”, and Section 16 of Canada’s State Immunity Act,
                     which mentions “the Visiting Forces Act”, only refer to forces stationed
                     on the territory of the forum State with the consent of the latter.




                        None of these texts specifically considers the “tort exception”. They all
                     relate more generally to the legislation concerning immunities of foreign
                     States. In any event, the implication of these texts is that claims relating
                     to armed activities that are not covered by the exclusion clauses come
                     within the rules on immunity expressed in the statute, including the “tort
                     exception”.

                       8. The courts of several States considered the jurisdictional immunity
                     of Germany in relation to acts of its armed forces during World War II.

                        In Ferrini the Italian Corte di Cassazione based its main argument
                     against immunity on a different basis but also gave weight to the fact that
                     the wrongful act, consisting of the deportation of an Italian national to
                     Germany where he underwent forced labour, “was commenced in the
                     country in which the legal proceedings have since been brought” (judg-
                     ment No. 5044 of 11 March 2004, English translation in ILR, Vol. 128,
                     pp. 670‑671). In a group of later decisions the same court denied immu-
                     nity “also in view of the fact that the wrongful act had occurred also in
                     Italy” (thus, for example, order No. 14209 of 29 May 2008 ; Rivista di
                     diritto internazionale, Vol. 91 (2008), p. 900).

                        The French Cour de cassation recognized on the contrary Germany’s
                     immunity in Bucheron (16 December 2003, case 02‑45961) and later in
                     Grosz (3 January 2006, case 04‑47504). Both decisions concerned the
                     deportation and subjection of French citizens to forced labour in
                     ­Germany. The Cour de cassation based its argument on the jure imperii
                      character of the act, without considering the possibility of applying a
                      “tort exception”.

                     221




6 CIJ1031.indb 438                                                                                  22/11/13 12:25

                     317 	 jurisdictional immunities of the state (diss. op. gaja)

                        Greek courts were divided on the issue. The Greek Areios Pagos found
                     in the Distomo case (judgment of 4 May 2000 ; English translation in ILR,
                     Vol. 129, p. 519) that a rule of international customary law :
                           “requires, by way of exception from the principle of immunity, that
                           national courts may exercise international jurisdiction over claims
                           for damages in relation to torts committed against persons and
                           ­property on the territory of the forum State by organs of a foreign
                            State present on that territory at the time of the commission of these
                            torts even if they resulted from acts of sovereign power (acta jure
                            imperii)”.
                        The majority held that this would also apply to “damages arising [from
                     military action] in situations of armed conflict” when “the offences for
                     which compensation is sought (especially crimes against humanity) did
                     not target civilians generally, but specific individuals in a given place who
                     were neither directly nor indirectly connected with the military opera-
                     tions”.

                        Two years later in Margellos, the Greek Special Supreme Court,
                     Anotato Eidiko Dikastirio (judgment of 17 September 2002 ; English
                     translation in ILR, Vol. 129, p. 525) came (albeit by a 6 to 5 majority) to
                     the almost opposite conclusion that the “tort exception” does not apply
                     to activities of a foreign State’s military force :
                           “in the present state of development of international law, there is no
                           generally accepted rule which, as an exception to the rule of sov­
                           ereign immunity, would allow proceedings to be brought against a
                           foreign State before the courts of another State, relating to a claim
                           for compensation for a tort committed in the forum State in which
                           the armed forces of the defendant State participated — in whatever
                           manner and whether in time of war or peace” (ibid., p. 532).

                        A similar approach was taken by the Polish Supreme Court in Nato‑
                     niewski (judgment of 29 October 2010 ; English translation in Polish Year‑
                     book of International Law, Vol. XXX (2010), p. 299). The court reached
                     the conclusion that :
                           “there are insufficient grounds for recognizing an exception to State
                           immunity in cases concerning redress for breaches of human rights
                           occasioned by unlawful acts committed in the territory of the forum
                           State which come within the category of armed activities”.

                       Some further decisions that recognized immunity of a foreign State for
                     military activity on the territory of the forum State will be referred to in
                     paragraph 11.
                       9. The analysis of State practice concerning the “tort exception” in
                     general and injuries caused by military activities more specifically shows

                     222




6 CIJ1031.indb 440                                                                                   22/11/13 12:25

                     318 	 jurisdictional immunities of the state (diss. op. gaja)

                     that State authorities have taken a variety of approaches. One can apply
                     to the issue of State immunity under consideration the introductory
                     remark made by the ILC in its commentary, that there is a “grey area in
                     which opinions and existing case law and, indeed, legislation still vary”
                     (Yearbook of the International Law Commission, 1991, Vol. II, Part Two,
                     p. 23). In this “grey area” States may take different positions
                     ­without ­necessarily departing from what is required by general interna-
                      tional law.

                        The rationale of the suggested restriction to the “tort exception” con-
                     cerning military activities is not clear. First of all, the conduct of all State
                     organs is equally attributed to the State, as expressed in Article 4 of the
                     ILC Articles on the responsibility of States for internationally wrongful
                     acts. Why should a distinction be made between military and other organs
                     of the same State ? Moreover, when the forum State gives its consent to
                     the presence on its territory of foreign troops, a specific, and more favour-
                     able, régime of immunities is understandable. This will normally be estab-
                     lished by an agreement between the States concerned. It is more difficult
                     to understand why there should be a favourable régime for a hostile State
                     that would prevail over the sovereign right of the territorial State to exer-
                     cise its jurisdiction concerning conduct taking place on its territory.


                        The fact that military activities may cause injuries on a large scale does
                     not seem a good reason for depriving the many potential claimants of
                     their judicial remedy. It may be that in practice this remedy will not be
                     effective, but this applies more generally to all claims brought against for-
                     eign States given the difficulty for a successful claimant of enforcing any
                     judgment that may be obtained.

                        10. One factor that could contribute to justifying a restrictive approach
                     to State immunity when applying the “tort exception” is the nature of the
                     obligation for the breach of which a claim to reparation is brought against
                     a foreign State. This may be an obligation only covered by municipal
                     law ; it may also be the breach of an obligation under international law
                     and, in the latter case, of an obligation under a peremptory norm,
                     which can reasonably be evoked at least with regard to the massacres of
                     civilians.

                       What is in fact in question is not the exercise of jurisdiction for pre-
                     venting the breach of an obligation under a peremptory norm or for
                     obtaining the cessation of the breach, but a judicial remedy for the repa-
                     ration of the injury caused by the alleged breach. It would be difficult to
                     maintain that the obligation to provide reparation of a breach of an obli-
                     gation under jus cogens is also set forth by a peremptory norm.



                     223




6 CIJ1031.indb 442                                                                                      22/11/13 12:25

                     319 	 jurisdictional immunities of the state (diss. op. gaja)

                        Thus, for example, while Article 91 of Additional Protocol I to the
                     Geneva Conventions of 1949 considers that “[a] Party to the conflict
                     which violates the provisions of the Conventions or of this Protocol shall,
                     if the case demands, be liable to pay compensation”, the commentary by
                     the International Committee of the Red Cross observes that “[o]n the
                     conclusion of a peace treaty, the Parties can in principle deal with the
                     problems relating to war damage in general and those relating to the
                     responsibility for starting the war, as they see fit” (C. Pilloud, J. de Preux,
                     Y. Sandoz, B. Zimmermann, P. Eberlin, H.‑P. Gasser and C. F. Wenger,
                     Commentary on the Additional Protocols of 8 June 1977 to the Geneva
                     Conventions of 12 August 1949, 1987, p. 1055).
                        While the obligation of reparation can hardly be viewed as an obliga-
                     tion under a peremptory norm, the fact that the alleged breach concerns
                     an obligation of jus cogens may have some relevant consequences. Arti-
                     cle 41 of the ILC Articles on Responsibility of States for Internationally
                     Wrongful Acts lists some consequences of a serious breach by a State of
                     an obligation under a peremptory norm of general international law that
                     are additional to those following from an ordinary wrongful act. Para-
                     graphs 1 and 2 enumerate some specific consequences and paragraph 3
                     refers to “further consequences that a breach to which this chapter applies
                     may entail under international law”. While the issue of jurisdictional
                     immunity has not been mentioned either in the text of the article or in the
                     related commentary, a restriction of immunity could well be regarded as
                     an appropriate consequence which would strengthen the effectiveness of
                     compliance with the obligation to make reparation. This would contrib-
                     ute to removing doubts about the lawfulness for a State of exercising its
                     jurisdiction in the “grey area” of injury caused by military activity of a
                     foreign State on the territory of the forum State. In other words, even if
                     immunity covered in general claims regarding damages caused by military
                     activities in the territory of the forum State, it would not extend to claims
                     relating to massacres of civilians or torture in the same territory.




                       11. It would be more difficult to infer from the nature of the breach a
                     restriction of the jurisdictional immunity of foreign States that would
                     cover injuries caused by a foreign State wherever they occur.

                       This conclusion was suggested by a minority opinion in the European
                     Court of Human Rights in Al‑Adsani v. United Kingdom and by the Ital-
                     ian Corte di Cassazione in a number of judgments, especially those in
                     Ferrini (judgment No. 5044 of 11 March 2004 ; English translation in
                     ILR, Vol. 128, pp. 668‑669) and in Milde (judgment No. 1072 of 13 Janu-
                     ary 2009). Also a decision by the French Cour de cassation in La Réunion

                     224




6 CIJ1031.indb 444                                                                                     22/11/13 12:25

                     320 	 jurisdictional immunities of the state (diss. op. gaja)

                     aérienne v. Libyan Arab Jamahiriya (case No. 09-14743 of 9 March 2011)
                     pointed to the existence of a restriction of immunity when a claim con-
                     cerns reparation of the breach of an obligation under jus cogens, provided
                     that the breach consists in a positive conduct of the foreign State.


                        The European Convention on State Immunity and the UN Convention
                     do not lend support to this view, because they do not establish any excep-
                     tion to immunity which is based on the nature of the obligation breached
                     by the foreign State.
                        In 1999 the denial of jurisdictional immunity with regard to claims “in
                     the case of death or personal injury resulting from acts of a State in viola-
                     tion of human rights norms having the character of jus cogens” was con-
                     sidered by an ILC working group chaired by Mr. Hafner as a “recent
                     development” which the working group took the initiative of highlight-
                     ing, suggesting to the General Assembly that it “should not be ignored”
                     (Yearbook of the International Law Commission, 1999, Vol. II, Part Two,
                     p. 172). The report of the Chairman of the GA Working Group (again
                     Mr. Hafner) found that it did not “seem advisable to include this matter
                     among the issues to be covered by the forthcoming considerations on the
                     topic” (A/C.6/54/L.12, p. 9, para. 67). This cannot be taken as a total
                     rejection of the suggested exception.


                        It is to be noted that the ILC working group had referred only to two
                     decisions restricting State immunity, both based on the United States
                     Anti-Terrorism and Effective Death Penalty Act of 1996. This had
                     amended the Foreign Sovereign Immunity Act in order to restrict immu-
                     nity of foreign States with regard to claims for damages caused by acts of
                     torture, extrajudicial killings and some other acts wherever committed,
                     but only if these acts had been committed by a foreign State designated
                     by the Secretary of State as a State sponsor of terrorism and if the claim-
                     ant or victim was a national of the United States. Given these conditions,
                     the United States Act is not indicative of the existence of a possible excep-
                     tion to immunity based on the nature of the obligation under interna-
                     tional law which is at the origin of the claim.


                        What appears more significant for that issue is that none of the legisla-
                     tive acts referred to above in paragraph 3 contains any reference to a
                     similar exception.
                        The matter was thoroughly debated in the European Court of Human
                     Rights in Al‑Adsani v. United Kingdom. By a majority of nine votes to
                     eight, the court stated that it did not

                           “find it established that there is yet acceptance in international law of
                           the proposition that States are not entitled to immunity in respect of

                     225




6 CIJ1031.indb 446                                                                                     22/11/13 12:25

                     321 	 jurisdictional immunities of the state (diss. op. gaja)

                           civil claims for damages for alleged torture committed outside the
                           forum State”.
                        Also the Ontario Court of Appeal stressed in Bouzari and Others v.
                     Islamic Republic of Iran (judgment of 30 June 2004, ILR, Vol. 128, p. 605)
                     the distinction according to the place where the injury occurred. While
                     implicitly acknowledging the applicability of the “tort exception” pro-
                     vided by Canadian legislation, this court said that : “practice reflects the
                     customary international law principle that State immunity is provided for
                     acts of torture committed outside the forum state . . .”.

                      The Constitutional Court of Slovenia (judgment of 8 March 2001, case
                     Up‑13/99) found that there was a “trend”, but no
                           “rule of international customary law, which would in the case of vio-
                           lations of the cogent norms of international law in the area of human
                           rights protection as a consequence of state activities in the framework
                           of iure imperii . . . allow Slovenian courts to try foreign states in such
                           cases”.
                     The court was here considering an activity which had occurred on what
                     had become Slovenian territory.
                        A similar approach was taken by the German Bundesgerichtshof in a
                     judgment of 26 June 2003 when it was faced with the request to enforce
                     the Greek judgment on the merits in the Distomo case (English transla-
                     tion in International Legal Materials, Vol. 42 (2003), p. 1033).
                        A flat rejection of the existence of an exception to immunity covering
                     claims for breaches of obligations under peremptory norms was expressed
                     by the House of Lords in Jones v. Saudi Arabia ([2007] 1 AC 270). This
                     judgment concerned a claim relating to an act of torture that had taken
                     place outside the territory of the forum State.

                        If one takes into consideration all these elements of practice, one has to
                     reach the conclusion that the nature of the obligation under international
                     law which is at the origin of the claim does not per se provide sufficient
                     evidence that jurisdiction may be exercised over foreign States in case of
                     a claim for reparation for the breach of an obligation under a peremptory
                     norm wherever committed. On the other hand, one cannot infer from this
                     practice that the nature of the obligation breached negatively affects the
                     applicability of the “tort exception”. It would indeed be extraordinary if
                     a claim could be entertained on the basis of the “tort exception” when the
                     obligation breached is of a minor character while this exception would
                     not apply to claims relating to breaches of obligations under peremptory
                     norms.


                       12. The application of the criteria above would have required the
                     Court to examine in greater detail, in relation to the facts of each case,

                     226




6 CIJ1031.indb 448                                                                                      22/11/13 12:25

                     322 	 jurisdictional immunities of the state (diss. op. gaja)

                     the various decisions of Italian courts to which the Application of Ger-
                     many refers. This should have led the Court to conclude that, at least for
                     certain decisions of Italian courts, the exercise of jurisdiction could not be
                     regarded as being in breach of an obligation under general international
                     law.


                                                                       (Signed) Giorgio Gaja.




                     227




6 CIJ1031.indb 450                                                                                    22/11/13 12:25

